DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-18
The following claim(s) is/are amended: -
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-18 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant's arguments filed in the amendment filed 1/28/2021, have been fully considered but they are not persuasive. The reasons are set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (US Pub. 2015/026348) in view of Bellini (US Pub. 2018/0287898).
With respect to Claim 1, Siddiqui teaches a method, comprising: receiving, with a computing system, at least one of one or more requests for network services from one or more users or one or more orders for network services from the one or more users; (para. 17; system receives requests from a user to execute a program or set of programs for the user, which is a request for network services.)
receiving, with the computing system, at least one of one or more network performance metrics of one or more networks or network usage data associated with the one or more networks; (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data. Figs. 1, 2A, paras. 17-19, 37; Network provides computing resources to users. Capacity Manager includes modules for monitoring, forecasting, autoscaling and learning.)
analyzing, with the computing system and using one or more machine learning techniques,  (i) at least one of the one or more network performance metrics of one or more networks or the network usage data associated with the one or more networks, (paras. 14, 21, 24, 38; video stored and streamed, as well as storage and memory related to program execution, as well as a persistent data storage service. para. 25-30; the system may compare a metric to a threshold to determine that more resources are needed. para. 28; resources are scaled in preparation for triple demand. Para. 29; regression used to forecast resource demand. Para. 30; monitored metrics are forwarded to autoscaling module to determine if scaling is required. paras. 32-36; system has a learning module that utilizes machine learning techniques to update the adjustment rules for analyzing the data. paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)
and (ii) at least one of the one or more requests for network services from the one or more users or the one or more orders for network services from the one or more users, (paras. 14, 21, 24, 38; video stored and streamed, which are network requests and orders from users. para. 17; system receives requests from a user to execute a program or set of programs for the user, which is a request for network services. Further, the request may be for a preferred resource, which is an analysis of the request content. System can also monitor demand, which is an analysis of a service order. para. 25-30; the system may compare a metric to a threshold to determine that more resources are needed. Para. 28; system considers historic requests that traffic for a service will increase, which is an analysis of one or more requests or orders for services from users)
determining, with the computing system and using the one or more machine learning techniques, which one or more network resources among at least one of one or more private network resources or one or more public network resources to spin up in order to service the at least one of the one or more requests for network services or the one or more orders for network services, based at least in part on the analysis; (para. 25-30; the system may compare a metric to a threshold to determine that more resources are needed. para. 28; resources are scaled in preparation for triple demand. Para. 29; regression used to forecast resource demand. Para. 30; monitored metrics are forwarded to autoscaling module to determine if scaling is required. Paras. 2, 19; public and private networks with resources.)
and based on such determination, spinning up, with the computing system, the determined one or more network resources among the at least one of the one or more private network resources or the one or more public network resources. (paras. 25, 35; system assigns additional nodes to the program execution group, which is both an adding and either a connecting or a routing.)
But Siddiqui does not explicitly teach one or more customer-defined thresholds including at least one threshold limitation on network resources.
Bellini, however, does teach the one or more network performance metrics including network performance data based on quality of service measurement data for each of the one or more networks; (para. 27; system measures network utilization for each tenant. paras. 30-34, 37; tenants contract for a service such as providing resources such as storage capacity or computing capacity. Paras. 44-48; customer contracts for a spam filtering service. A rapid increase in spam causes processor utilization and storage space to increase, and the system compensates. Para. 51; threshold of email connections is tracked and modified. Para. 55; system can improve the response of a website by increasing network bandwidth.)
receiving, with the computing system, one or more customer-defined thresholds including at least one threshold limitation on consumption of network resources for each of the one or more users; and the one or more customer defined thresholds (para. 4, 55-56; system includes auto-scaling function to provide resources to tenants based upon usage. para. 24-25, 42-43, 56; multi-tenant system includes interface showing components and resources used by a customer or any group of users within a customer and includes billing and reporting functions. Paras. 8, 70, 72-73, 75; system includes feature to disable auto scaling upon a threshold being met for the purpose of preventing a tier or pricing increase for the customer based on user input. paras. 41, 43, 48-49; Customer may require pre-approval before a cost change is made, which is a customer-defined threshold. A command to not scale into a higher pricing tier is a customer-defined threshold limitation on network resources for users, and the system can distinguish on a customer, user, or group of user basis. To the extent Applicant views the threshold as not being defined by the customer (which Examiner disputes) Examiner compacts prosecution by finding that assuming Bellini only posited an automated threshold rather than a customer-generated one, it would have been obvious to one of ordinary skill prior to the effective filing date to allow the customer to set the threshold to provide the customer maximum freedom over the services they are purchasing and increase customer satisfaction.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Siddiqui with the threshold in order to allow a customer to prioritize cost over expanded resource utilization. (Bellini, paras. 8, 70, 72-73, 75)

With respect to Claim 2, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein the one or more network performance metrics comprise at least one of platform resource data and metrics, service usage data, topology and reference data, historical network data, network usage trend data, or data regarding resource costs of network resources. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 3, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein the one or more network performance metrics comprise one or more of information regarding at least one of latency, jitter, bandwidth, packet loss, nodal connectivity, compute resources, storage resources, memory capacity, routing, operations support systems ("OSS"), or business support systems ("BSS") or information regarding at least one of fault, configuration, accounting, performance, or security ("FCAPS"). (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 4, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein the network usage data associated with the one or more networks comprises at least one of service usage data, historical network data, network usage trend data, network usage data associated with one or more users who access the one or more networks, or data regarding resource costs of network resources. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 5, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches further comprising: determining, with the computing system and using the one or more machine learning techniques, which one or more second network resources among at least one of the one or more private network resources or the one or more public network resources to spin down in order to release network resources, based at least in part on the analysis; (para. 62; system is recursive and allows for continuous and automatic scaling. paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data. Figs. 1, 2A, paras. 17-19, 37; Network provides computing resources to users. Capacity Manager includes modules for monitoring, forecasting, autoscaling and learning. Paras. 2, 19; public and private networks with resources.)
and based on such determination, spinning down, with the computing system, the determined one or more second network resources among the at least one of the one or more private network resources or the one or more public network resources. (para. 24; system can remove resources to bring the system metric back within a desired operating range.) 

With respect to Claim 7, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein spinning up the determined one or more network resources comprises at least one of adding, connecting, routing to, or reconfiguring at least one of one or more network nodes, one or more network components, or one or more network resources within the one or more networks. (paras. 25, 35; system assigns additional nodes to the program execution group, which is both an adding and either a connecting or a routing.)

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Siddiqui also teaches an apparatus, comprising: at least one processor; (paras. 37, 65; capacity manager uses processor)  and a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: (paras. 37, 65; capacity manager stores modules in non-transitory computer readable medium.) 

With respect to Claims 9-12, 14, they are substantially similar to Claims 2-5, 7, respectively, and are rejected in the same manner, the same art and reasoning applying.

(paras. 37, 65; capacity manager uses processor)  and a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to: (paras. 37, 65; capacity manager stores modules in non-transitory computer readable medium.)

With respect to Claims 16-18, they are substantially similar to Claims 2-4, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (US Pub. 2015/026348) in view of Bellini (US Pub. 2018/0287898) and further in view of Soundararajan (US Pub. 2011/0167421).
With respect to Claim 6, modified Siddiqui teaches the method of claim 5, but does not explicitly teach disconnecting a network node.
Soundararajan, however, does teach wherein spinning down the determined one or more second network resources comprises at least one of routing around or disconnecting at least one of one or more network nodes, one or more network components, or one or more network resources  (Examiner asserts that Siddiqui renders the limitation obvious on its own because Siddiqui, para. 24 discloses removing resources, which suggests routing around or disconnecting and para. 42 discloses disassociating a network node. Regardless, Examiner cites Soundararajan, para. 43; node is disconnected from a first group and connected to a second group.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Siddiqui with the disconnecting a node in order to increase use efficiency by allowing the node to join a new group for performing a new task. (Soundararajan, para. 43)

With respect to Claim 13, it is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claims 1-5, 7-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (US Pub. 2015/026348) in view of Goldszmidt (US Pub. 2006/0129687).
With respect to Claim 1, Siddiqui teaches as above, but Siddiqui does not explicitly teach one or more customer-defined thresholds including at least one threshold limitation on network resources.
(Fig. 3, paras. 5, 46; customer and provider have a service level agreement that includes a minimum and maximum amount of resources to be given to the customer. Paras. 50-54; system tracks service level metric for customer and adds more resources in response to it being below the level.)
receiving, with the computing system, one or more customer-defined thresholds including at least one threshold limitation on consumption of network resources for each of the one or more users; and the one or more customer defined thresholds (Fig. 3, paras. 5, 46; customer and provider have a service level agreement that includes a minimum and maximum amount of resources to be given to the customer.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Siddiqui with the threshold in order to allow a customer to prioritize cost over expanded resource utilization.
The same citation would apply, mutatis mutandis, to all other claims. Similarly, Claims 6 and 13 would be obvious in further view of Soundararajan as above.


Remarks
Applicant does not amend and stands on argument. Applicant argues at Remarks, pgs. 2-3 that the previous amendment is not taught. That amendment further limited the independents’ 
First, Examiner disagrees and maintains the rejection. For context, Examiner previously cited Siddiqui for teaching a capacity manager that monitors various system and network metrics, see Non-Final, pg. 3, citing Siddiqui paras. 21, 24 chiefly, with other citations. Bellini, however, was a better citation that the customer sets the amount or value of services to be provided. Bellini, para. 27 makes clear that Bellini also measures resource utilization including network bandwidth utilization in order to “improve the performance of the cloud service by applying configuration updates and resource allocations,” which is a measurement of network performance data. para. 27 also makes clear that it functions on a per-tenant basis. Paras. 30-34, 37 are cited to teach the unsurprising fact that the customer is purchasing a service and contracts for resources. One example resource is a capacity increase. Paras. 44-48 teach a customer contracting for a filtering service. Paras. 51, 55 show examples of the service being modified based on the network monitoring. In other words, Bellini teaches “network performance data based on quality of service measurement data” because it teaches that it monitors network utilization in order to ensure that service is being fulfilled as required by a contract. In one example, Bellini teaches that customers can contract for email services and that a large volume of spam emails may threaten the use of that service, so the system increases resources (see para. 48, 51). That is a statement that the system 1) delivered a service, 2) recognized through metrics that delivery of the service was threatened, and 3) modified the service to ensure the service would continue. (1) and (2) and the relevant para. 49, where the system does not scale the resources because it is aware that the customer has only contracted for so many resources and does not have pre-approval to fix the issue, so it creates a ticket instead. Para. 55 posits a similar example, where the response of a website is increased by increasing the network bandwidth during peak utilization of an e-commerce cite. That statement at a minimum suggests that a customer contracted for web hosting, the system monitored the network utilization, the system recognized that the response quality of service metric was insufficient, and the system remunerated by increasing network bandwidth.
Consequently, when Applicant argues “In other words, Bellini advocates releasing additional processor resources or storage space if needed by a client. However, Bellini fails to disclose or suggest making a determination that such changes are necessary as a result of analyzing network performance data that includes quality of service measurement data for each of the one or more networks, as recited in the present claims” (emphasis Applicant’s) that is simply incorrect – the system knows that a certain quality of service needs to be delivered, takes network performance metrics, and uses those metrics to decide what to do. The additional resources that are assigned in the cited examples are not random gifts – the platform’s entire business model is to charge for providing the resources – the additional resources are assigned because the contract compels the assignment, i.e. a quality of service requirement.
Siddiqui and Bellini teach that network performance is monitored. Bellini teaches that the reason is because customers contract for services, and the amount of resources assigned has to change in order to continue providing the service to the customer. Bellini further teaches that the measures can be tenant-specific. The references teach “the one or more network data including network performance data based on quality of service measurement data for each of the one or more networks.” Examiner maintains the rejection.
Goldszmidt rather than Bellini. Applicant does not even mention, let alone dispute, this alternate ground. Consequently, Applicant’s argument is unpersuasive inasmuch that even if the argument was persuasive with respect to Bellini, the claims still would not be allowable. Examiner maintains the rejection.
All claims are rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449